Judgment, Supreme Court, Bronx County (Irene Duffy, J.), rendered November 29, 1990, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
No objection was taken to the statement by the People’s witness that defendant stated "you didn’t see me”. In any *377event, defendant was not prejudiced thereby in light of the strong identification testimony by the victim who had known him prior to the incident and knew where he lived (People v Mobley, 56 NY2d 584).
The claims concerning the prosecutor’s summation are unpreserved for review as a matter of law, and we decline to review them in the interest of justice. Were we to review them, we would find them not to warrant reversal. Concur— Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Tom, JJ.